Exhibit 10.36

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement and its Exhibits and Schedules (collectively, the
“Agreement”) is effective as of November 6, 2014, (“Effective Date”) by and
between Yappn Corp. a Delaware Corporation (“Yappn”) at 1001 Avenue of the
Americas 11th Floor New York, NY 10018 and, Digital Widget Factory (“Client”) at
Tower Financial Center, 35th Floor, 50th St. & Elvira Mendez, Panama City,
Panama (each of Client and Yappn, a “Party”).

 

RECITALS

 

A. Yappn performs certain services and functions in connection with global
communications and language transformation, and customer engagement.

 

B. Client wishes to retain Yappn to perform certain services for and on behalf
of Client, and Yappn wishes to perform such services, all on the terms and
conditions set forth in this Agreement.

 

IN CONSIDERATION OF the mutual agreements, covenants and representations set
forth in this Agreement agree as follows:

 

1. Services.

 

1.1. Services. Yappn shall perform for Client the services described and set
forth in one or more mutually agreed upon statements of work issued under this
Master Services Agreement and executed by both Parties, each of which will
incorporate the terms and conditions set forth in this Agreement (each, a
“Statement of Work” or “SOW,” and such Services, the “Services”). In the event
of a conflict or ambiguity between any term of this Agreement and a Statement of
Work, the terms of the Statement of Work shall prevail unless otherwise
specified therein. Yappn may require that Client provide an internal purchase
order number prior to providing Services hereunder.

 

1.2. The term “Services” shall mean both work performed for hire and works
implemented as part of a technical implementation of technology, and the
benefits derived from such an implementation

 

1.3. Changes in Services. Changes to the scope of the Services shall be made
only in writing by authorized representatives of both Parties. Yappn will not be
obligated to work on a change until the Parties agree in writing upon its price
and/or schedule impact. Notwithstanding the foregoing, if Yappn performs work
that is not covered by the SOW or that exceeds the scope of Services defined in
the SOW at the request of Client or having received confirmation from Client by
any acceptable means of electronic communication, such work shall be deemed
Services provided pursuant to this Agreement for which Client shall compensate
Yappn pursuant to Section 3.

 

2. Term. This Agreement is effective as of the Effective Date and shall continue
unless terminated pursuant to Article 12 (the “Term”). Each Statement of Work
shall be effective for the period specified in the Statement of Work.

 



Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 1



 

 

 

 

3. Payments.

 

3.1. Service Fees. Client shall pay Yappn all the fees for the Services and all
the expenses (collectively, the “Service Fees”), as set forth in this Agreement,
including the Statement of Work (“SOW”). A further understanding of the payment
terms is included in the SOW.

 

3.2. Invoicing and Payment Terms. Client shall pay all other amounts invoiced
within thirty (30) days of the invoice date based on the agreed upon percentage
of previous month’s sales. In the event of any good faith dispute with regard to
a portion of an invoice, the undisputed portion shall be paid as provided
herein. Upon resolution of the disputed portion, any overpayments shall be
immediately refunded to Client and any amounts owed to Yappn shall be paid with
interest at 2% per annum compounded monthly accruing from the date such amounts
were originally due. All fees, charges and other amounts payable will not
include any sales (including harmonized sales tax), use, excise, value added or
other applicable taxes, tariffs or duties, payment of which shall be Client’s
sole responsibility, excluding any applicable taxes based on Yappn’s net income
or taxes arising from the employment or independent contractor relationship
between Yappn and Yappn’s personnel.

 

4. Responsibilities.

 

4.1. General Responsibilities. In connection with Yappn’s provision of the
Services, Client and Yappn shall perform the tasks and fulfill the
responsibilities set forth in this Agreement and in the applicable SOW
(collectively, the “Responsibilities”) in good and workmanlike manner and within
the time frames specified in the SOW. Yappn will ensure that the Deliverables
represent a reasonably accurate translation of the information provided by
Client and the Services are provided in a quality and professional manner.
Client understands that Yappn’s performance of Services is dependent on Client’s
timely and effective performance of Client’s Responsibilities, including timely
decisions and approvals by Client, delivery of supplies, equipment, information
and materials by Client to Yappn and full cooperation between the Parties.
Except to the extent an SOW contains specific acceptance provisions, Client
shall endeavor to respond to all deliverables submitted to the Client for
approval under an SOW within five (5) business days after receipt. Failure to
respond to Yappn within any such five (5) business day period shall be deemed to
be an approval of any such submission. Yappn shall be entitled to rely on all
decisions and approvals or disapprovals of the Client in connection with the
Services, reports, documents or other work product and deliverables and may
accept as correct, accurate and reliable, all information, data, documents and
other records delivered, supplied or made available by client to Yappn
hereunder, and may assume full disclosure of any and all applicable information
by Client to Yappn in connection with the Services. Client shall be entitled to
rely on the Services as satisfying all requirements set forth herein.

 

4.2. Client Policies. Notwithstanding anything contained in this Agreement to
the contrary, Client shall control all decisions regarding Client’s strategy and
overall direction in connection with the substance of the Services, and Client’s
policies, procedures, rules, processes and guidelines.

 

Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 2



 

 

 

4.3. Third Party Consents. Each Party shall obtain, at such Party’s cost and
expense, all consents necessary from Third Parties required for performance of
such Party’s obligations under this Agreement. Neither party shall be
responsible for the failure of the other Party to obtain any required consents.

 

4.4. Each Party’s Data. Each Party shall be solely responsible for the accuracy
and completeness of any information, materials or data that such Party or its
Affiliates, provides to the other Party, and for the accuracy and completeness
of transmission to the other Party of such information, materials or data. Any
such failure by such Party or its Affiliates or contractors shall not be
automatically deemed to be a breach of this Agreement; but the other Party shall
not be responsible for errors in, or the delay or nonperformance of, any of the
Services or its responsibilities or obligations under this Agreement caused or
contributed to by the inaccuracy and/or incompleteness of information,
materials, or data provided or by inaccuracy or incompleteness of transmission
of such information, materials or data.

 

5. Intellectual Property.

 

5.1. Yappn Property. Yappn creates, licenses, acquires and/or owns various data
or collections of data, inventions, formulations, know-hows, concepts, methods,
methodologies, terminology, processes, techniques, models, templates, works of
authorship, software (including, but not limited to, source code and executable
code), user interfaces, screen designs, software tools and logic, work flows,
and methods of operation and documentation of thereof, all whether patentable or
not, or susceptible to copyright or any other form of legal protection
(collectively, the “Yappn Property”). Yappn retains all ownership rights in the
Yappn Property and in any modifications, enhancements and derivative works
thereof (collective “Enhancements”). Client shall acquire no right or interest
in the Yappn Property or Enhancements. In addition, Yappn may use the Yappn
Property in connection with a Third Party use, provided that such use of the
Yappn Property in no way utilizes Client Systems, the Deliverables, Client
Property(as defined below) or Client’s Confidential Information (as defined
below). In addition, Yappn shall be free to provide services of any kind to any
other party as Yappn deems appropriate, and Yappn may use the Yappn Property to
do so (subject to the foregoing limitation).

 

5.2. Copyright in Deliverables. Client shall become, upon timely payment of the
applicable Service Fees in accordance herewith, the exclusive owner of copyright
in the literary works or other works of authorship delivered by Yappn to Client
as part of the Services provided hereunder (the “Deliverables”). For greater
clarity this does not include the Intellectual Property of the Yappn technology,
only the use of the technology. The Deliverables shall be deemed “works made for
hire” by Yappn for Client under 17 U.S.C. §101 and Client shall be deemed the
author thereof; provided, however, that, to the extent such Deliverables are not
works made for hire, Yappn, subject to and upon timely and complete payment of
invoices then due that relate to the Services rendered in connection with the
production of such Deliverables, will be deemed to have assigned to Client and
Client hereby accepts all right, title and interest in and to the copyright in
such Deliverables.

 



Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 3





 

 

 

To the extent necessary under applicable law, upon payment of the applicable
Service Fee(s) that relate to the Services rendered in connection with the
production of such Deliverables, Yappn shall hereby be deemed to have conveyed
and granted to Client, without reservation, condition or limitation, all rights
of every kind and nature in and to each Deliverable as they may at any time
exist in any and all jurisdictions and in any and all media (whether now known
or hereinafter devised), as well as the unlimited and absolute right, in
Client’s sole discretion, to edit, add to, subtract from or otherwise modify any
of the Deliverables, or any elements thereof, or to combine any of the elements
thereof, with material furnished or created by others. Yappn expressly waives
any so-called moral rights of authors or similar rights in the Deliverables. All
rights granted by Yappn under this Agreement, including, without limitation, the
rights to the Deliverables are irrevocable and shall vest upon timely payment of
the applicable Service Fees in accordance herewith and remain vested in Client
and shall not be subject to rescission whether this Agreement thereafter expires
in the normal course or is sooner terminated for any cause or reason. Yappn and
Client shall execute, acknowledge and deliver all such additional agreements,
documents and instruments and take all such further action, at their own
expense, as is reasonably necessary in order to further effectuate the purposes
of the foregoing.

 

Client hereby grants to Yappn a global, fully paid up, non-exclusive, perpetual,
nontransferable, license to access, load, execute, store, transmit and copy
(collectively, “Use”), but not to redistribute or sublicense, the Deliverables
for the sole purpose of developing its technology.

 

5.3. Client Technology.

 

(a) Client Proprietary Technology. Client hereby grants to Yappn a global, fully
paid up, non-exclusive, non-transferable, license to Use, and to sublicense and
permit Yappn subcontractors to Use, and to create derivative works of, the
processes, methodologies, procedures, trade secrets, software, tools and
machine-readable texts and files (“IP”) that are owned, acquired or developed by
or on behalf of Client, if applicable, (but excluding the IP developed by Yappn
hereunder) and necessary to enable Yappn and its Affiliates and subcontractors
to provide the Services (collectively, the “Client Proprietary Technology”), in
any case, solely in connection with the provision of the Services to Client
during the Term. This limited license shall expire at the expiration or sooner
termination of this Agreement.

 

(b) Client Third Party Technology. Client hereby grants to Yappn a global, fully
paid up, non-exclusive, non-transferable license to Use, and to create
derivative works of, and to permit Yappn’s subcontractors to Use, the IP that is
licensed, leased or otherwise obtained by Client from a Third Party and
necessary to enable Yappn, its Affiliates and its subcontractors to provide the
Services (collectively, the “Client Third Party Technology”), in any case,
solely in connection with the provision of the Services during the Term. This
limited license shall expire at the expiration or sooner termination of this
Agreement.

 

6. Employees.

 

6.1. Yappn Personnel. Yappn shall be responsible: (i) for the control and
supervision of the activities of Yappn employees, contractors and subcontractors
who provide the Services (“Yappn Personnel”), (ii) for determining which persons
shall perform the Services, and (iii) with respect to any Yappn employee or
contractor, for promotion, demotion or termination of such person. Yappn shall
appoint as Yappn Personnel individuals with suitable training, experience and
skills to perform the Services.

 



Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 4



 

 

 

6.2. Non-Solicitation. Except with respect to each Party’s right to advertise in
the mass media for available employment positions, neither Party shall, during
the Term and for a period of twelve (12) months thereafter, directly or
indirectly, solicit or make offers to or hire or retain any person in any
capacity who is an employee or contractor of the other Party without the prior
written consent of such other Party. Either Party may solicit and hire any
former employee or contractor of the other Party that has been terminated by
such other Party. Any hiring that results from general advertising in the mass
media shall not constitute a violation of this Agreement.

 

7. Confidential Information.

 

7.1. General Obligations. Each Party acknowledges and agrees that the terms of
this Agreement and all information, data, materials, or technology communicated
to such Party and any of its Affiliates (collectively, the "Receiving Party") by
the other Party and any of its Affiliates (the "Disclosing Party") concerning
the business, operations and concepts of the Disclosing Party and that relates
to the business practices, proprietary operational and technical methods
(including, without limitation, advanced menus that have not yet been
published), business relationships, financial and technical data, business or
marketing plans, proposals, strategies, prospects, forecasts or predictive
models or any other information that could be considered of a confidential or
proprietary nature (“Confidential Information”) regardless of the form (e.g.,
written, electronically stored, orally transmitted, or memorized), whether it
was provided prior to or subsequent to the execution of this Agreement and
whether it is marked as "Confidential" or "Proprietary", was and shall be
received in confidence, shall otherwise be used only for furthering the purposes
of this Agreement and the Services, and that no such Confidential Information
shall otherwise be used or disclosed by a Receiving Party, its agents, advisors,
lenders, sponsors, officers, directors, investors, security holders, employees,
suppliers, consultants, contractors or subcontractors, whether former, current
or prospective (the “Applicable Users”) without the prior written consent of the
Disclosing Party, except as may be necessary by reason of legal, accounting or
regulatory requirements applicable to the Receiving Party and its business. Each
Party shall keep in confidence and use at least the same degree of care with
which its protects its own most highly confidential information, which degree of
care shall in no event be less than that which is reasonable under the
circumstances, to prevent the unauthorized duplication, use and disclosure of
Confidential Information of the Disclosing Party. Each Receiving Party will
limit access to Confidential Information of the Disclosing Party to only those
of Applicable Users or other persons under its control or direction who have a
need to know such Confidential Information in connection with this Agreement.
Each Receiving Party will advise the Applicable Users under its control or
direction to whom disclosure of Confidential Information is made of the
obligations hereunder to protect the Confidential Information and such
Applicable Users shall be subject to obligations of confidentiality like those
herein. The Disclosing Party’s Confidential Information is and shall remain the
sole and exclusive property of the Disclosing Party, notwithstanding any
disclosure made to the Receiving Party during the Term. Except to the extent
otherwise required by applicable law or professional standards, the Parties'
obligations under this section do not apply to information that: (i) is or
becomes generally available to the public other than as a result of disclosure
in breach hereof; (ii) can be shown by written record to have been known to the
Receiving Party or had been possessed by the Receiving Party without breach
hereof to receipt from the Disclosing Party as evidenced by written records of
the Receiving Party; (iii) is disclosed to the Receiving Party by a Third Party
not under obligation of confidentiality to the Disclosing Party; or (iv) is
independently developed by the Receiving Party without reference to the
Confidential Information of the Disclosing Party as evidenced by written records
of the Receiving Party.

 



Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 5



 

 

 

7.2. Subpoena. If a Receiving Party receives a subpoena or other validly issued
administrative or judicial demand requiring it to disclose the Disclosing
Party’s Confidential Information, the Receiving Party shall provide notice to
the Disclosing Party of such demand as soon as reasonably possible under the
circumstances in order to give the Disclosing Party an opportunity to prevent,
contest or limit the scope of such disclosure. The Receiving Party agrees to
cooperate with the Disclosing Party with respect to any such contest.

 

7.3. Return of Confidential Information. Each Receiving Party shall, upon
expiration or termination of this Agreement or otherwise upon demand, at the
Disclosing Party’s option, either return to the Disclosing Party or destroy and
certify in writing to the Disclosing Party the destruction of any and all
documents (the term “document,” as used in this Section, shall include any
writing, instrument, agreement, letter, memorandum, chart, graph, blueprint,
photograph, financial statement or data, telex, facsimile, cable, tape, disk or
other electronic, digital, magnetic, laser or other recording or image in
whatever form or medium), papers and materials and notes thereon in the
Receiving Party’s possession, whether made by the Disclosing Party or the
Receiving Party, including any of the Applicable Users, including copies or
reproductions thereof, to the extent they contain Confidential Information;
provided, that, each Receiving Party may retain a copy of the Disclosing Party’s
Confidential Information (subject to the obligations of confidentiality herein)
to the extent required to comply with laws, for internal audit purposes and to
establish or protect such Party’s rights under this Agreement.

 

7.4. Survival. Notwithstanding the termination of this Agreement, the rights and
obligations under this Section 7 shall survive in perpetuity.

 

7.5. Residuals. Nothing contained in this Agreement shall restrict a Party from
the use of any general ideas, concepts, know-how, methodologies, processes,
technologies, algorithms or techniques retained in the unaided mental
impressions of such Party’s personnel relating to the services that either
Party, individually or jointly, develops or discloses under this Agreement
(collectively, “Residuals”), provided that in doing so such Party does not (i)
breach its obligations with respect to the Confidential Information of the other
Party or (ii) infringe the intellectual property rights of the other Party or
Third Parties who have licensed or provided materials to the other Party. The
Use of such Residuals shall be subject to the prior, written approval of the
Disclosing Party.

 

8. Warranty.

 

8.1. Warranty of Services. Yappn warrants to Client that its Services will be
performed in a good and workmanlike manner.

 

8.2. DISCLAIMER. THIS SECTION 8 CONTAINS YAPPN’S ONLY WARRANTY CONCERNING THE
SERVICES, DELIVERABLES, AND ANYTHING RELATED TO THIS AGREEMENT, AND IS MADE
EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES AND REPRESENTATIONS, EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE,
MERCHANTABILITY, INFORMATIONAL CONTENT, SYSTEMS INTEGRATION, NONINFRINGEMENT,
INTERFERENCE WITH ENJOYMENT OR OTHERWISE.

 



Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 6



 

 

 

CLIENT UNDERSTANDS THAT YAPPN IS PERFORMING THE SERVICES HEREUNDER IN RELATION
TO SYSTEMS AND DATA THAT HAVE BEEN PRODUCED BY CLIENT (AS APPLICABLE), OR
SUPPLIED TO CLIENT BY THIRD PARTIES, AND FOR WHICH YAPPN HAS NO RESPONSIBILITY.
YAPPN WILL BE EXCUSED FOR DEFAULT OR DELAY OF PERFORMANCE AND WILL HAVE NO
LIABILITY TO THE EXTENT THAT SUCH DEFAULT OR DELAY IS CAUSED BY (i) ANY DEFECT
OR DEFICIENCY IN ANY CLIENT SOFTWARE, SYSTEM OR OTHER ITEM OR SERVICE THAT IS
NOT EXPRESSLY PROVIDED BY YAPPN, OR (ii) ANY PROCESSING DEFICIENCY IN ANY SYSTEM
THAT IS CAUSED IN WHOLE OR PART BY INPUT DATA PROVIDED BY CLIENT OR CLIENT
SYSTEMS.

 

9. Indemnification.

 

9.1. Third Party Indemnity. Each Party (the “Indemnifying Party”) shall
indemnify, defend and hold harmless the other Party, its and its Affiliates’ (a)
employees, (b) principals (partners, shareholders or holders of an ownership
interest, as the case may be), (c) officers, (d) directors and (e) any
contractors or subcontractors performing any of the Services (collectively, the
“Indemnified Party”), from and against any Third Party claims, demands, losses,
damages or expenses (including reasonable counsel fees and court costs) arising
out of or relating to: (i) the Indemnifying Party’s failure to observe or
perform any duties or obligations required to be observed or performed by such
indemnifying Party under or with respect to any Third Party agreements or rights
(including intellectual property rights) relevant to this Agreement; (ii) the
failure of the Indemnifying Party to obtain, maintain or comply with any
required consents, approvals, waivers, licenses or sublicenses from any Third
Party; (iii) bodily harm, injury or death of any person or damage to real and/or
tangible personal property directly caused by the negligence or willful
misconduct of the Indemnifying Party under this Agreement to any Third Party;
(iv) any alleged act or omission by the Indemnifying Party or its employees
giving rise to potential liability arising out of or relating to unlawful
discrimination or harassment; (v) the Indemnifying Party’s liability under
applicable law or contract to any current or former employees, contractors,
agents or consultants, including, without limitation, for employee benefits,
including any liabilities relating to employee benefit plans, and claims related
to salaries, severance and/or termination liabilities; or (vi) any violation of
any law to the extent caused by acts or omissions of the Indemnifying Party.

 

9.2. Mutual General Indemnity. The Indemnifying Party shall indemnify, defend
and hold harmless the Indemnified Party from and against any of the Indemnified
Parties’ claims, demands, losses, damages or expenses (including reasonable
counsel fees and court costs) arising out of or relating to the Indemnifying
Party’s: (i) breach, default or non-compliance with this Agreement or any SOW;
(ii) misrepresentation hereunder; (iii) fraud, negligence or willful misconduct
or any other act of malfeasance; or (iv) breach of laws, statutes or regulations
of any jurisdiction.

 

Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 7





 

 

 

9.3. Infringement Indemnity.

 

(a) Yappn Indemnity. If Client promptly notifies Yappn in writing of a Third
Party claim against Client that any Yappn Property or any other part of the
Deliverables that is not Client Property or made part of the Deliverables by
Client in any way infringes a patent issued as of the Effective Date or a
copyright, trademark or service mark or misappropriates a trade secret of such
Third Party, Yappn will defend such claim at its expense and will pay any costs
or damages that may be finally awarded against Client. Yappn will not indemnify
Client, however, and Client shall indemnify Yappn, if any such claim is solely
caused by (i) any addition to or modification to the Yappn Property made solely
by Client other than at the direction of Yappn; (ii) Client’s misuse of such
Yappn Property or Client’s failure to use such Yappn Property in accordance with
its documentation, or any use of such Yappn Property that exceeds the rights
granted to Client pursuant to this Agreement; (iii) to the extent that a
combination of the Yappn Property with other products or items developed or made
by Third Parties is made by Client, or (iv) Client’s failure to use corrections
or enhancements provided by Yappn that would render such Yappn Property or other
such part of the Deliverables non-infringing. Notwithstanding the foregoing,
should any Yappn Property or other such part of the Deliverables become or in
Yappn’s opinion be likely to become, the subject of any such suit or action for
infringement, Yappn may, at Yappn’s option and expense, (1) procure for Client
the right to continue using such Yappn Property or other such part of the
Deliverables, or (2) replace or modify such Yappn Property or other such part of
the Deliverables so that it becomes non-infringing. If (1) or (2) is not
available on commercially reasonable terms, as determined by Yappn in its good
faith, reasonable business judgment, Yappn may accept the return of such item
and adjust the Services and fees to be paid hereunder with respect to such
adjusted Services (if any). The foregoing remedies constitute Client’s sole and
exclusive remedies and Yappn’s entire liability with respect to infringement.

 

(b) Client Indemnity. If Yappn promptly notifies Client in writing of a Third
Party claim against Yappn that any Client owned or licensed property (including,
without limitation, Client Proprietary Technology and Client Third Party
Technology) made part of the Deliverables (collectively, “Client Property”)
infringes a patent issued as of the Effective Date or a copyright, trademark or
service mark or misappropriates a trade secret of such Third Party, Client will
defend such claim at its expense and will pay any costs or damages that may be
finally awarded against Yappn. Client will not indemnify Yappn, however, and
Yappn shall indemnify Client, if any such claim is caused solely by (i) any
addition to or modification to the Client Property made solely by Yappn other
than at the direction of Client; (ii) Yappn’s misuse of the Client Property or
any use of such Client Property that exceeds the rights granted to Yappn
pursuant to this Agreement; (iii) to the extent that a combination of the Client
Property with other products or items developed or made by Third Parties is made
by Yappn; or (iv) Yappn’s failure to use corrections or enhancements made
available by Client. Notwithstanding the foregoing, should any Client Property
become, or in Client’s opinion is likely to become, the subject of any such suit
or action for infringement, Client shall at its expense and option either (1)
procure the right for Yappn to continue using such Client Property or (2)
replace or modify such Client Property so that it becomes non-infringing. If (1)
or (2) is not available on commercially reasonable terms, as determined by
Client in its good faith, reasonable business judgment, the Parties shall adjust
the Services to the extent necessary. The foregoing remedies constitute Yappn’s
sole and exclusive remedies and Client’s entire liability with respect to
infringement.

 

Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 8





 

 

 

9.4. Indemnification Procedures. To receive the foregoing indemnities, the
Indemnified Party must promptly notify the Indemnifying Party in writing of a
claim or suit and provide all necessary cooperation (at the Indemnifying Party’s
expense) and full authority of the Indemnifying Party to defend, negotiate or
settle the claim or suit. The Indemnifying Party shall have no obligation to
indemnify the Indemnified Party under any settlement made without the
Indemnifying Party’s written consent.

 

9.5. Insurance. Each Party shall have and maintain the insurance coverage
necessary to perform under the foregoing indemnity obligations and comply with
this Agreement and any applicable SOWs.

 

10. Independent Contractor.

 

In connection with this Agreement, each Party is an independent contractor and
as such will not have any authority to bind or commit the other. Nothing herein
shall be deemed or construed to create a joint venture, partnership, fiduciary
or agency relationship between the Parties for any purpose. Neither Party shall
be deemed a joint employer of the other’s employees. Neither Party’s employees
shall be deemed “leased” employees of the other for any purpose. Each Party is
solely responsible for the satisfaction of applicable employer obligations,
including but not limited to, payment of wages and other compensation,
applicable federal, state, provincial and local withholding taxes and
unemployment taxes, social security, state disability insurance and all other
payroll charges of any jurisdiction.

 

11. Limitation of Liability.

 

11.1. Direct Damages Limitation. Except for liability arising from a Party’s
obligations to indemnify under Article 9, each Party’s, its Affiliates’ and
their respective subcontractors’ maximum liability for any reason and upon any
cause of action or claim in contract, tort or otherwise, shall be limited to the
policy limits of each Party’s respective commercial general liability insurance
policy. Both Parties acknowledge and agree that any such payment by the other
Party shall be the final remedy hereunder and such remedy shall not be deemed or
alleged by the other Party to have failed of its essential purpose. Liability
under this Agreement is cumulative.

 

11.2. WAIVER OF CONSEQUENTIAL DAMAGES. EXCEPT FOR LIABILITY ARISING FROM A
PARTY’S OBLIGATIONS TO INDEMNIFY UNDER ARTICLE 9, IN NO EVENT SHALL EITHER
PARTY, ITS AFFILIATES OR ITS OR THEIR RESPECTIVE CONTRACTORS BE LIABLE FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE OR EXEMPLARY DAMAGES,
LOSS OR EXPENSES (INCLUDING BUT NOT LIMITED TO BUSINESS INTERRUPTION, LOST
BUSINESS, LOST PROFITS, OR LOST SAVINGS) OR OTHER SIMILAR OR LIKE DAMAGES EVEN
IF IT HAS BEEN ADVISED OF THEIR POSSIBLE EXISTENCE.

 

Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 9





 

 

 

11.3. General Limitations. Yappn shall have no responsibility or liability for
any error, inadequacy or omission which results from inaccurate or incomplete
information, data, documents or other records provided to Yappn hereunder, or
inaccurate or incomplete transmission thereof, and Yappn shall be excused, and
shall have no liability with respect to, any delay, inaccuracy or failure in
performance of Yappn’s obligations arising from (i) any delay, inaccuracy or
failure in Client’s performance of the Client obligations and responsibilities
hereunder, (ii) scheduled outages, (iii) ad hoc reporting requests by Client or
special production, testing or other like matters given priority at Client’s
request, (iv) mutually agreed actions taken to correct a security incident or
security vulnerability, (v) a Force Majeure Event (as hereinafter defined below)
or (vi) any negligent act or omission of Client that results in or contributes
to a security incident or security vulnerability. Client shall have no
responsibility or liability for any error, inadequacy or omission with respect
to, any delay, inaccuracy or failure in performance of Client’s obligations
arising from a Force Majeure Event or any negligent act or omission of Yappn
that results in or contributes to a security incident or security vulnerability.

 

12. Termination.

 

12.1. Termination Without Cause. Either Party may at any time and without cause
terminate this Agreement by giving sixty (60) days written notice of termination
to the other Party. In the event of termination of this Agreement by Client
under this Section 12.1, Client shall pay Yappn those costs that have become due
and payable as set forth in the Pricing Schedule.

 

12.2. Termination for Cause. Except as provided in Section 12.3, either Party
may terminate this Agreement (i),upon giving thirty (30) days written notice
identifying specifically the basis for such notice, for breach of a material
term or condition unless the Party receiving the notice cures such breach within
such thirty (30) day period; (ii) immediately if the other Party (a) becomes
insolvent, files an assignment in bankruptcy, fails to have dismissed any
petition seeking to have it declared bankrupt within thirty (30) days after the
filing thereof, if a receiver is appointed for it and is not discharged within
thirty (30) days after his appointment or enters into any court-supervised
reorganization or creditor arrangement; (b) ceases to carry on business; or (c)
suffers a default under an agreement with a Third Party as a result of which
default the Third Party will exercise any rights hereunder. If Yappn terminates
this Agreement pursuant to this Section 12.2, Client shall pay Yappn those costs
that have become due and payable set forth in the Pricing Schedule.

 

12.3. Termination for Non-payment; Suspension of Service. If Client defaults in
the payment of any amount due and payable under this Agreement (whether or not
Client’s default is due to an action or omission of a Third Party), and does not
cure such default within thirty (30) days after written notice thereof by Yappn,
then Yappn may thereafter, at its option, immediately terminate this Agreement
or suspend performance of the Services until such time as Client cures such
non-payment. No failure by Yappn to request any such payment or to demand any
such performance will be deemed a waiver by Yappn of Client’s obligations or a
waiver of Yappn’s right to terminate this Agreement. In addition, if Yappn
terminates this Agreement pursuant to this Section 12.3, Client shall pay Yappn
those costs that have become due and payable set forth in the Pricing Schedule.

 

Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 10





 

 

 

12.4. Post-Termination

 

(a) Termination Services. Unless Yappn terminates this Agreement for Client’s
breach of Article 5 or Article 7, Client may request, termination assistance for
up to three (3) months after termination of this Agreement to reasonably
facilitate the transfer of tasks and services like the Services to Client or
Client’s designee (the “Termination Services”). Client shall pay in advance for
all Termination Services and, if Yappn terminates for Client’s failure to make
any payments under this Agreement, Client shall first pay all accrued amounts
that are outstanding. Termination Services shall not include the transfer of any
trade secrets or Yappn Property from Yappn to Client, its Affiliates, or a Third
Party. Yappn will charge for Termination Services at the rates set forth in the
Pricing Schedule.

 

(b) Post Termination Tasks. Upon any termination, Client shall pay Yappn for all
Services rendered and expenses incurred by Yappn prior to the date of
termination. Additionally, upon termination of this Agreement, each Party shall
in accordance with Section 7.4, promptly return to the Disclosing Party, or
certify the destruction of, all Confidential Information and any other data,
programs and materials of the Disclosing Party held in connection with the
performance of this Agreement. To the extent that any Deliverables created by
Yappn have not been delivered to Client prior to the termination hereof, Yappn
shall deliver such Deliverables to Client in the format ordinarily used by Yappn
as promptly as possible. The Parties agree to work in good faith to comply with
the terms of this Agreement after its termination in a timely and efficient
manner. Notwithstanding the foregoing, Yappn will not be responsible for the
retention of Client’s programs or data for a period in excess of ninety (90)
days following the date of termination of this Agreement. Client must make
arrangements with Yappn for the transmission of such programs or data to
Client’s designated data center at Client’s expense. The Client must supply
necessary hard drives or other media and pay any shipping costs. Client
understands and agrees that at any time on or after the ninety-first (91st) day
following expiration or termination of this Agreement, Yappn’s file purge
procedures will immediately erase all hard drives, including backup hard drives,
containing Client’s data, and Client expressly releases Yappn from any and all
liabilities in connection with the erasure or destruction of data and
information that Client has stored on Yappn’s computers in excess of ninety (90)
days following expiration or termination of this Agreement.

 

12.5. Disputes. The Parties agree that, in the event of a dispute or alleged
breach, they will work together in good faith first, to resolve the matter
internally by escalating it to higher levels of management and, then if
necessary, to use a mutually agreed alternative dispute resolution technique
prior to resorting to arbitration (“Escalation Process”). In the event the
Parties fail to mutually agree upon such technique within thirty (30) days after
good faith attempts at internal resolution have failed, either Party may resort
to arbitration in accordance with the terms of Section 14.7. This provision
shall not apply to disputes involving confidentiality or infringement of
intellectual property rights (in which case either Party shall be free to seek
available remedies at law, including but not limited to injunctive and other
equitable relief).

 

Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 11





 

 

 

12.6. Survival. To the extent a provision of this Agreement, including the
provisions relating to ownership or other rights in Intellectual Property,
Confidentiality, Limitation of Liability, Indemnification, Dispute Resolution
and Governing Law, provides for rights, interest, duties, claims, undertakings
and obligations subsequent to the termination of this Agreement, such provision
of this Agreement shall survive such termination. To the extent a provision of
this Agreement provides for rights, interests, duties, claims, undertakings and
obligations during any period during which Yappn is delivering Termination
Services, such provision shall survive termination until such Termination
Services are completed.

 

13. Force Majeure. Except with respect to payment obligations under this
Agreement, neither Party shall be liable for any default or delay in the
performance of its obligations hereunder if and to the extent such default or
delay is caused, directly or indirectly, by: fire, flood, earthquake, elements
of nature or acts of God; riots, civil disorders, rebellions or revolutions in
any country, terrorism; strikes, lockouts, or labor difficulties; any failure in
electrical or air conditioning equipment or Third Party telecommunications
equipment or links; unavailability of parts; or any other similar cause beyond
the reasonable control of such Party (each, a “Force Majeure Event”). Upon the
occurrence of a Force Majeure Event, the non-performing Party shall be excused
from any further performance or observance of the affected obligation(s) for as
long as such circumstances prevail and such Party continues to attempt to
recommence performance or observance whenever and to whatever extent possible
without delay. To the extent reasonable given the circumstances, any Party so
delayed in its performance will immediately notify the other by telephone or by
the most timely means otherwise available (to be confirmed in writing within two
(2) business days of the inception of such delay) and describe in reasonable
detail the circumstances causing such delay.

 

14. General.

 

14.1. Severability. If any provision of this Agreement should be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
such provision shall be deemed restated to reflect the original intention of the
parties as nearly as possible in accordance with applicable law.

 

14.2. Notices. Whenever one Party is required or permitted to give notice to the
other, such notice shall be deemed given: when delivered by hand; one day after
being given to an express courier with a reliable system for tracking delivery;
when emailed or faxed and receipt confirmed (so long as a copy is also mailed by
registered or certified mail); emailed as long as the receiving party
acknowledges receipt in a return email or three (3) days after the day of
mailing, when mailed through registered or certified mail, return receipt
requested, postage prepaid, and in each case, addressed the Parties as provided
in the prologue of this Agreement. Either Party may from time to time change its
address for notification purposes by giving the other reasonable prior written
notice, in accordance with this Section, of the new address and the date upon
which it shall become effective.

 

14.3. Entire Agreement. This Agreement and the applicable SOWs set forth the
entire understanding between the Parties and supersedes all prior agreements,
arrangements and communications, whether oral or written, with respect to the
subject matter hereof. No other agreements, representations, warranties or other
matters, whether oral or written, shall be deemed to bind the Parties with
respect to the subject matter hereof. This Agreement may not be modified or
amended except by the mutual written agreement of the Parties.

 

Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 12





 

 

 

14.4. No Waiver. The delay or failure by either Party to exercise or enforce any
of its rights under this Agreement shall not constitute or be deemed a waiver of
that Party’s right thereafter to enforce those rights, nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.

 

14.5. Compliance with Law. Each of the Parties shall comply with all applicable
law in connection with this Agreement.

 

14.6. Governing Law and Submission to Jurisdiction. All rights and obligations
of the Parties relating to this Agreement shall be governed by and construed in
accordance with the law of the State of New York, without giving effect to any
choice-of-law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any other
jurisdiction.

 

14.7. Arbitration. All disputes that cannot be resolved pursuant to the
Escalation Process, other than those for which injunctive relief is appropriate,
will be submitted to and settled by final and binding arbitration. Any dispute
which cannot be resolved as set forth above, will be resolved by final and
binding arbitration in New York, New York by a panel of three (3) arbitrators in
accordance with and subject to the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) then in effect. Following notice of a Party’s
election to require arbitration, each Party will within thirty (30) days select
one arbitrator, and those two arbitrators will within thirty (30) days
thereafter select a third arbitrator. If the two arbitrators are unable to agree
on a third arbitrator within thirty (30) days, the AAA will within thirty (30)
days thereafter select such third arbitrator. Discovery as permitted by the
Federal Rules of Civil Procedure then in effect will be allowed in connection
with arbitration to the extent consistent with the purpose of the arbitration
and as allowed by the arbitrators. During any arbitration proceedings, Yappn
will continue to provide Services, and Client will continue to make payments to
Yappn in accordance with this Agreement. The fact that arbitration is or may be
allowed will not impair the exercise of any termination rights under this
Agreement. The arbitrators shall be bound by each of the provisions set forth in
this agreement and by the substantive laws of the State of New York that relate
to any controversy arising hereunder. The arbitration panel will be authorized
to render awards of monetary damages and equitable relief (direction to take or
refrain from taking action), or both. Notwithstanding the preceding sentence,
the arbitration panel shall have no power to award (i) damages inconsistent with
the Agreement or (ii) punitive, consequential or any other damages not measured
by the prevailing Party’s actual damage, and the Parties expressly waive their
right to obtain such damages in the arbitration or in any other forum. In no
event, even if any other portion of these provisions is held to be invalid or
unenforceable, shall the arbitrators have power to make an award or impose a
remedy that could not be made or imposed by a court deciding the matter in the
same jurisdiction. The arbitration panel may, at its discretion, order losing
Party to reimburse the prevailing Party for all or any part of (a) the expenses
of the arbitration paid by the prevailing Party, or (b) the reasonable
attorneys’ fees and other expenses reasonably incurred by the prevailing Party
in connection with the arbitration. Judgment upon the award rendered in any such
arbitration may be entered in any court of competent jurisdiction, or
application may be made to such court for a judicial acceptance of the award and
an enforcement, as the law of such jurisdiction may require or allow. The
parties agree that all arbitration proceedings hereunder shall be kept
confidential and, except as may be required by law, neither a party nor the
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of all Parties.

 

Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 13





 

 

 

14.8. Assignment. Client may not assign or transfer this Agreement, or any
rights or obligations hereunder, without the prior written consent of Yappn.
Notwithstanding the foregoing, Client may assign its rights and obligations
under this Agreement, in whole or in part, without the approval of Yappn to any
successor in a merger or acquisition of Client, or an entity that acquires all
or substantially all of the assets of Client. Any attempted assignment,
delegation, or subcontracting in contravention of this Section shall be void and
ineffective. This Agreement is binding on the Parties hereto and their
respective successors and permitted assigns.

 

14.9. Construction. The section headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (i) all references to days will be deemed references
to calendar days unless expressly stated otherwise and (ii) any reference to an
“Article”, a “Section” or “Exhibit” shall be deemed to refer to an article, a
section or exhibit of this Master Services Agreement. The Recitals and Exhibits
to this Master Services Agreement are part of this Mater Services Agreement and
are hereby incorporated herein by reference. Unless the context otherwise
requires, as used in this Agreement, all terms used in the singular will be
deemed to refer to the plural as well, and vice versa. The words “hereof”,
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation”. References in this Agreement to “$” will be deemed a reference to
United States dollars unless otherwise specified. “Affiliate” means, with
respect to a party, any entity at any tier that controls, is controlled by, or
is under common control with that party. For purposes of this definition, the
term “control” (including with correlative meanings, the terms “controlled by”
and “under common control with”) means the possession directly or indirectly of
the power to direct or cause the direction of the management and policies of an
entity, whether through the ownership of voting securities, by trust, management
agreement, contract or otherwise. “Third Party” means a corporation, limited
liability company, association, partnership, joint venture, individual, business
or other trust or any other entity or organization of any kind or character,
including a court or other governmental authority, other than Client, Yappn and
their respective Affiliates.

 

14.10. Further Assurances. Each Party shall execute such further documents,
instruments, licenses and assurances and take such further actions as may be
reasonably required by the other Party from time to time to better enable it to
exercise its rights under this Agreement.

 

14.11. No Strict Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any of the Parties by virtue of the
authorship of any of the provisions of this Agreement.

 

Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 14





 

 

 

14.12. Third Party Beneficiaries. The Parties do not intend, nor shall any
clause be interpreted to create in any Third Party, any obligations to, or right
or benefit by, such Third Party.

 

14.13. Waiver of Trial by Jury. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

14.14. Counterparts. This Agreement may be executed in several counterparts, all
of which, when taken together shall constitute one single agreement between the
Parties.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 



YAPPN CORP.   Digital Widget Factory           By: /s/ David Lucatch   By:   /s/
Authorized Signatory           Name: David Lucatch   Name: Trevor Bradley      
    Title: Chief Executive Officer   Title: Member of the Board of Directors    
      Date: November 6, 2014   Date: November 6, 2014

 

 

Yappn Corp, 1001 Avenue of the Americas 11th Floor New York, NY 10018 Page 15

 

 





 

 

 

